                   Case 19-11292-JTD           Doc 704       Filed 10/04/19       Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :      Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     :      Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           :      Jointly Administered
                                                      :
                                                      :      Re: D.I. 28, 200
                                                      :
------------------------------------------------------x

               CERTIFICATION OF COUNSEL REGARDING ORDER
             PURSUANT TO 11 U.S.C. § 105 AND FED. R. BANKR. P. 9019
             AUTHORIZING AND APPROVING THE STIPULATION AND
          AGREEMENT BETWEEN THE DEBTORS AND THE UNITED STATES

         The undersigned hereby certifies as follows:

         1.        On June 10, 2019, Insys Therapeutics, Inc. and its affiliated debtors in the above-

captioned chapter 11 cases, as debtors and debtors in possession (collectively, the “Debtors”),

filed the Motion of Debtors Pursuant to 11 U.S.C. § 105 and Fed. R. Bankr. P. 9019 Authorizing

and Approving Stipulation and Agreement Between the Debtors and the United States [D.I. 28]

(the “Motion”) with the United States Bankruptcy Court for the District of Delaware (the

“Court”).

         2.        Pursuant to the Notice of Motion and Hearing [D.I. 59], objections to the Motion

were to be filed by no later than July 1, 2019 at 4:00 p.m. (prevailing Eastern Time) (the

“Objection Deadline”). The Objection Deadline was extended by agreement for the Official

Committee of Unsecured Creditors (the “Committee”) to August 18, 2019 at 3:00 p.m. (ET).


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.



RLF1 22131678v.1
                   Case 19-11292-JTD        Doc 704     Filed 10/04/19     Page 2 of 3




         3.        On July 1, 2019, the State of Florida filed the State of Florida’s Limited Objection

to Debtors’ Motion to Approve Compromise with the United States [D.I. 200] (the “Objection”).

In addition to the Objection, the Debtors received informal comments (the “Comments”) to the

Motion from the Committee. The Objection and Comments were resolved by, among other

things, revising the proposed order with respect to the relief requested in the Motion (the

“Proposed Order”). A copy of the revised Proposed Order is attached hereto as Exhibit A (the

“Revised Order”).

         4.        The Revised Order has been circulated to counsel to the State of Florida, counsel

to the Committee, the United States Department of Justice, and the United States Trustee for the

District of Delaware, and these parties do not object to the entry of the Revised Order. Other

than the Objection and Comments, the Debtors received no other informal responses to the

Motion, and no other objection or responsive pleading to the Motion has appeared on the Court’s

docket in these chapter 11 cases. For the convenience of the Court and all parties in interest, a

blackline comparison of the Revised Order and the Proposed Order is attached hereto as Exhibit

B.




                                                    2
RLF1 22131678v.1
                   Case 19-11292-JTD    Doc 704      Filed 10/04/19     Page 3 of 3




         WHEREFORE, the Debtors respectfully request that the Court enter the Revised Order,

substantially in the form attached hereto as Exhibit A, at the earliest convenience of the Court.

Dated: October 4, 2019
       Wilmington, Delaware
                                            /s/ Robert C. Maddox
                                            RICHARDS, LAYTON & FINGER, P.A.
                                            John H. Knight (No. 3848)
                                            Paul N. Heath (No. 3704)
                                            Zachary I. Shapiro (No. 5103)
                                            Robert C. Maddox (No. 5356)
                                            Christopher M. De Lillo (No. 6355)
                                            One Rodney Square
                                            920 N. King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 651-7700
                                            Facsimile: (302) 651-7701

                                            -and-

                                            WEIL, GOTSHAL & MANGES LLP
                                            Gary T. Holtzer (admitted pro hac vice)
                                            Ronit J. Berkovich (admitted pro hac vice)
                                            Candace M. Arthur (admitted pro hac vice)
                                            Olga F. Peshko (admitted pro hac vice)
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            Facsimile: (212) 310-8007

                                            Attorneys for the Debtors
                                            and Debtors in Possession




                                                 3
RLF1 22131678v.1
